Citation Nr: 1703467	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to include sacroiliitis, and to include as due to menorrhagia, claimed as residuals of a caesarean section, to include an abdominal scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel





INTRODUCTION

The Veteran completed active duty service with the United States Army from May 2007 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is now with the VA RO in Roanoke, Virginia, although the Board notes that the Veteran has recently moved to Florida.  This appealed was most recently remanded in April 2016, and has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board notes that although the Veteran's appeal was certified to the Board, she did not file a timely appeal after issuance of the December 2008 Statement of the Case (SOC).  Appeal certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when, as here, VA takes actions leading the Veteran to believe her appeal was perfected, it waives any objection to an untimely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Accordingly, the Board has taken jurisdiction over the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.  

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Moreover, where, as here, the Board has directed the RO to provide the Veteran with an examination, it has a duty to ensure substantial compliance with such a directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As noted above this, this case was last remanded in April 2016 for procurement of a supplemental VA examination addressing whether the Veteran's low back disorder, to include an etiology opinion addressing whether sacroiliitis is secondary to abdominal strain in service or secondary to the Veteran's service-connected menorrhagia.

Although a review of the record reveals that the AOJ originally requested a VA examination for the Veteran through the Dublin VA Medical Center (VAMC) on May 19, 2016, this examination request was cancelled because the AOJ received notice that the Veteran had moved to Florida, and was provided an updated address.  Another VA examination was requested though the Gainesville, Florida VAMC and scheduled for June 20, 2016.  A copy of the Veteran's notification letter informing her of the date of her scheduled examination is not available for review in the claims file.  However, in a November 2016 brief that was filed by the Veteran's representative, the Veteran explained that as she was in the process of moving from Georgia to Florida, the letter informing her of her new VA examination date did not reach her at her new address in a timely manner.

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c).  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  In this case, as the Veteran has indicated that she did not receive a timely notice to appear for her scheduled VA examination at her new address, and the letter informing the Veteran of her scheduled VA examination is not available for review, the Board finds that there is sufficient evidence of good cause to warranted a remand for another VA examination consistent with the April 2016 Board remand decision.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded the appropriate VA examination to determine whether any low back disorder found, to include sacroiliitis, is related to her military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Based on the clinical examination, a review of the evidence of record, including the prior VA examination reports, and with consideration of the Veteran's statements, the examiner must opine:

i. Whether it is at least at likely as not (50 percent or greater probability) that any currently or previously diagnosed abdominal strain is related to the abdominal strain documented in service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that any currently or previously diagnosed low back disorder, to include sacroiliitis, is due to, or alternatively, aggravated (permanently worsened) by the Veteran's service-connected menorrhagia.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows the address to which the examination notice was sent.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




